Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 (which depends from claim 1) and (12 & 18) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 15 respectively of U.S. Patent No. 11,281,921. Although the claims at issue are not identical, they are not patentably distinct from each other because not identical, they are not patentably distinct from each other because representative patent claims 7 and 15 require the additional elements (See the highlighted elements shown in the table below for application method claims 2 vs. patent method claim 7 and application system claim 18 vs. patent system claim 15 respectively) not required by application claims 2 and 18 respectively.  Representative application claim 12 is analyzed the same as representative claim 18 (which is rejected based on representative patent claim 15). Representative patent claim 15 distinguishes from representative application claim 18 only in that it recites the image being a human body part.   the conflicting claims are not patentably distinct from each other because, given the considerable level of skill in the art of extracting depth information from the 2D image, it would have been obvious, if not inherent, to a person of ordinary skill in the art in order to make a judgement whether the capture image is an actual human entity or spoofing entity, one or more body part of a human should be available or collected before the judgement is carried out, as per the teaching of representative patent claim 15. Additionally, Claim 12 distinguishes from representative patent claim 15 only in that it recites one or more non-transitory computer-readable storage media containing executable instructions. the conflicting claims are not patentably distinct from each other because, given the considerable level of skill in the art of extracting depth information from the 2D image, one skilled in the art would have found it obvious to make and use a computer program or instructions for performing the function defined by representative patent claim 15. However, the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
Whereby representative application representative claims 2 and 18, which recite
the open ended transitional phrase "comprising", do not preclude the additional
elements recited by representative patent claims 7 and 15 respectively, and
Whereby the elements of representative application claims 2 and 18 are fully
anticipated by representative patent claims 7 and 15, and anticipation is "the
ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967),
also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Application: 17/107,654
US Pat. No. 11,281,921
Claim 1. A computer-implemented method of training an image processing component to
extract depth information from 2D images, the method comprising:
 Claim 7. A method of configuring one or more hardware processors of an anti-spoofing system to detect if a spoofing attack has been attempted, the method comprising:
training the image processing component to process 2D images of human body parts
according to a set of image processing parameters, in order to extract, from the 2D images, depth information about the human body parts captured therein;
training an image processing component implemented on the one or more hardware processors of the anti-spoofing system to process 2D verification images according to a set of image processing parameters, in order to extract depth information from the 2D verification images; 

and wherein the configured anti-spoofing system comprises an anti-spoofing component which uses an output from the processing of a 2D verification image by the image processing component to determine whether an entity captured in that image corresponds to an actual human or a spoofing entity; wherein the 2D verification image is a facial image;
wherein the image processing parameters are learned during the training from a
training set of captured 3D training images, each 3D training image of a human body part and captured using 3D image capture equipment and comprising 2D image data and
corresponding depth data, by:
wherein the image processing parameters are learned during the training from a training set of captured 3D training images of both actual humans and spoofing entities, each 3D training image captured using 3D image capture equipment and comprising 2D image data and corresponding depth data, by: 
processing the 2D image data of each 3D training image according to the image
processing parameters, so as to compute an image processing output for comparison with the corresponding depth data of that 3D image, and
processing the 2D image data of each 3D training image according to the image processing parameters, so as to compute an image processing output for comparison with the corresponding depth data of that 3D image; and
adapting the image processing parameters in order to match the image processing
outputs to the corresponding depth data, thereby training the image processing component to extract depth information from 2D images of human body parts.
adapting the image processing parameters in order to match the image processing outputs to the corresponding depth data, thereby training the image processing component to extract depth information from 2D verification images captured using a 2D image capture device.
Claim 18. A computer system comprising:
Claim 15. A computer system for performing anti-spoofing based on 2D verification images, the computer system comprising:
an input configured to receive a 2D image captured by a 2D image capture device;
and
an image input configured to receive a 2D verification image captured by a 2D image capture device; 
one or more processors configured to implement a machine learning image processing component, the machine learning image processing component configured to extract, from the 2D image, depth information about a human body part captured therein, according to a set of learned image processing parameters, the image processing parameters having been learned from 3D training images captured using 3D image capture equipment.
one or more hardware processors configured to implement: a machine learning image processing component configured to extract depth information from the 2D verification image according to a set of learned image processing parameters, the image processing parameters having been learned from 3D training images captured using 3D image capture equipment; and 

an anti-spoofing component configured to use the extracted depth information to determine whether an entity captured in the 2D verification image corresponds to an actual human or a spoofing entity.


Allowable Subject Matter
Claims 1-20 would be allowable if applicant overcomes the double patenting rejection by way of filing a terminal disclaimer or amending the claims. The closest prior art of Wang, et al. do not disclose or fairly suggest wherein the image processing parameters are learned during the training from a training set of captured 3D training images, each 3D training image of a human body part and captured using 3D image capture equipment and comprising 2D image data and
corresponding depth data, by: processing the 2D image data of each 3D training image according to the image processing parameters, so as to compute an image processing output for comparison with the corresponding depth data of that 3D image, and adapting the image processing parameters in order to match the image processing outputs to the corresponding depth data, thereby training the image processing component to extract depth information from 2D images of human body parts, as defined by independent claim 1; and a machine learning image processing component configured to: receive a 2D image captured by a 2D image capture device, and extract, from the 2D image, depth information about a human body part captured therein, according to a set of learned image processing parameters, the image processing parameters having been learned from 3D training images captured using 3D image capture equipment, as defined by independent claims 12 and 18.  It is for these reasons and in combination with all of the other elements of the claims that claims 1-20 are allowable over the closest prior art of Wang,  et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665